



AMENDMENT NO. 1 TO AMENDED AND RESTATED
REVOLVING CREDIT AGREEMENT


This AMENDMENT NO. 1 TO AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT (this
“Amendment”), dated as of March 3, 2017, by and among the Borrowers (as defined
below), the Lenders (as defined below), PNC Bank, National Association, as
administrative agent (in such capacity, the “Administrative Agent”) and
collateral agent (in such capacity, the “Collateral Agent”) for the Lenders, and
Wells Fargo Bank, National Association, as syndication agent (in such capacity,
the “Syndication Agent” and together with the Administrative Agent and the
Collateral Agent, the “Agents”) for the Lenders.
WHEREAS, pursuant to the Amended and Restated Revolving Credit Agreement, dated
as of July 8, 2016 (as in effect on the date hereof and as amended, supplemented
and otherwise modified from time to time, the “Credit Agreement”), the financial
institutions which are now or which hereafter become a lender party thereto
(collectively, the “Lenders” and each individually, a “Lender”) and the Agents
have agreed to provide financial accommodations to NEW ENTERPRISE STONE & LIME
CO., INC., a Delaware corporation (“NESL”), Asti Transportation Systems, Inc., a
Delaware corporation (“ASTI”), EII Transport Inc., a Pennsylvania corporation
(“EII”), Gateway Trade Center Inc., a New York corporation (“Gateway”),
Precision Solar Controls Inc., a Texas corporation (“Precision”), Protection
Services Inc., a Pennsylvania corporation (“Protection”), SCI Products Inc., a
Pennsylvania corporation (“SCI”), and Work Area Protection Corp., an Illinois
corporation (“Work Area”) (NESL, ASTI, EII, Gateway, Precision, Protection, SCI,
Work Area and each Person joined thereto as a borrower from time to time,
collectively, the “Borrowers”, and each a “Borrower”), all as more fully set
forth in the Credit Agreement; and
WHEREAS, the Borrowers have requested that the Agents and the Lenders agree to
amend the Credit Agreement as set forth herein, and the Agents and the Lenders
are willing to agree to do so, subject to the terms and conditions and to the
extent set forth herein;
NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
1.Definitions. Capitalized terms used and not defined in this Amendment shall
have the respective meanings given to such terms in the Credit Agreement.
2.Amendments. Subject to the satisfaction of the conditions precedent set forth
in Section 3 below, the Borrowers, the Agents and the Lenders each agree that as
of the First Amendment Effective Date (as defined below):
(a)The definition of “Trigger Event” now appearing in Section 1.2 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:
““Trigger Event” shall mean the occurrence of (i) any Event of Default or (ii)
Undrawn Availability plus unrestricted cash of the Borrowers held at PNC (not to
exceed $10,000,000 of such unrestricted cash) is at any time less than
$20,000,000; provided, however, that, in the 2017 and 2018 calendar years, such
minimum threshold amount may be reduced to $10,500,000 during any 90 consecutive
day period commencing no earlier than March 1 and ending no later than August
31, as specified to the Administrative Agent by NESL in writing (a “Trigger
Reduction Notice”).”
(b)    Section 4.7 of the Credit Agreement shall be amended to add a second
proviso to the end of the second sentence thereof that reads as follows:
“; provided further, that, with respect to the two (2) year period commencing on
January 1, 2017 and ending on December 31, 2018, an updated appraisal shall be
obtained at Borrower’s





--------------------------------------------------------------------------------





expense at the earlier to occur of (i) June 30, 2017 and (ii) NESL’s issuance of
a Trigger Reduction Notice.”
3.Conditions to Effectiveness of This Amendment. The terms and provisions of
this Amendment shall become effective as of the date first written above upon
the satisfaction or waiver by the Required Lenders of each of the following
conditions precedent in a manner reasonably satisfactory to the Agents and the
Required Lenders (the “First Amendment Effective Date”):
(a)the Borrowers shall have paid the Agents and the Lenders (or their designees)
all fees then then due and payable as provided in the Credit Agreement or any
Other Documents (including, without limitation, an amendment fee payable to the
Lenders on pro rata basis in the amount of $25,000 and the fees, costs,
disbursements and expenses of Otterbourg P.C. and any other legal counsel to the
Lenders and the Agents);
(b)receipt by the Administrative Agent of this Amendment, in form and substance
satisfactory to the Agents in their sole discretion, duly authorized, executed
and delivered by each Borrower, each Agent and the Lenders constituting the
Required Lenders;
(c)as of the date hereof, after giving effect to this Amendment, each of the
representations and warranties contained in Section 4(f) hereof shall be true
and correct in all respects;
(d)each Loan Party shall have obtained all material consents necessary or
advisable in connection with this Amendment; and
(e)the Administrative Agent and the Required Lenders shall have received any
other documents, instruments and agreements as the Administrative Agent and the
Required Lenders shall have reasonably requested in connection with this
Amendment.
4.Provisions of General Application.
(a)Effect of This Amendment. Except as modified pursuant hereto, and pursuant to
the other documents, instruments and agreements executed and delivered in
connection herewith, no other changes or modifications to the Credit Agreement
are intended or implied, and in all other respects the Obligations, Credit
Agreement and Other Documents are hereby specifically ratified, restated and
confirmed by all parties hereto as of the effective date hereof. The Borrowers
hereby agree that this Amendment shall in no manner affect or impair the
Obligations or the Liens securing the payment and performance thereof. Except as
expressly provided herein, this Amendment shall not, by implication or
otherwise, limit, impair, constitute a waiver of or otherwise affect any rights
or remedies of any Agent or any Lender under the Credit Agreement or the Other
Documents, nor alter, modify, amend or in any way affect any of the obligations
or covenants contained in the Credit Agreement or any of the Other Documents,
all of which are ratified and confirmed in all respects and shall continue in
full force and effect. Each Loan Party hereto hereby ratifies and confirms all
of its respective obligations and liabilities under the Credit Agreement and
each Other Document to which it is party, as expressly modified herein. On and
after the date hereof, this Amendment shall for all purposes constitute an Other
Document. It shall be an Event of Default under the Credit Agreement if any
Borrower fails to perform, keep or observe any term, provision, condition,
covenant or agreement contained in this Amendment or if any representation or
warranty made by any Borrower under or in connection with this Amendment shall
be untrue, false or misleading in any respect when made. By entering into this
Amendment, the Agents and the Lenders have not waived any breach of the Credit
Agreement or any Event of Default, and have no intention of waiving any right,
power or remedy of any Agent or Lender under the Credit Agreement, any Other
Document or Applicable Law. To the extent of conflict between the terms of this
Amendment and the Credit Agreement, the terms of this Amendment shall control.
The Credit Agreement as amended hereby shall be read and construed with this
Amendment as one agreement. On and after the date hereof, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Credit Agreement, and each reference in each of the
Other Documents to “the Credit Agreement”, “thereunder”, “thereof” or words of
like import referring to the Credit Agreement, shall mean and be a reference to
the Credit Agreement as amended by this Amendment.





--------------------------------------------------------------------------------





(b)No Third Party Beneficiaries. The terms and provisions of this Amendment
shall be for the benefit of the parties hereto and their respective successors
and assigns; no other person, firm, entity or corporation shall have any right,
benefit or interest under this Amendment.
(c)Further Assurances. The Borrowers shall execute and deliver such additional
documents and take such additional action as may be reasonably necessary to
effectuate the provisions and purposes of this Amendment.
(d)Binding Effect. This Amendment shall be binding upon and inure to the benefit
of each of the parties hereto and their respective successors and assigns.
(e)Merger. This Amendment sets forth the entire agreement and understanding of
the parties with respect to the matters set forth herein. This Amendment cannot
be changed, modified, amended or terminated except in a writing executed by the
party to be charged.
(f)Representations and Warranties.
(i)All representations and warranties made in this Amendment or any other
document furnished in connection with this Amendment shall survive the execution
and delivery of this Amendment and the other documents, and no investigation by
the Agents or any closing shall affect the representations and warranties or the
right of the Agents to rely upon them.
(ii)In order to induce the Lenders and the Agents to agree to amend the Credit
Agreement in the manner set forth herein, each Borrower hereby makes the
following representations and warranties, which shall survive the execution and
delivery of this Amendment:
(A)as of the date hereof, both before and after giving effect to the amendments
herein, no Default or Event of Default has occurred and is continuing;
(B)each of the representations and warranties of such Borrower made in the
Credit Agreement and in the Other Documents is true and correct in all respects
(or in all material respects if any such representation or warranty is not by
its terms already qualified as to materiality) both before and after giving
effect to the amendments contemplated hereby as though each such representation
and warranty were made at and as of the date hereof unless relating solely to an
earlier date, in which case such representation and warranty shall be true and
correct in all respects as of such earlier date (or in all material respects as
of such earlier date if any such representation or warranty is not by its terms
qualified as to materiality);
(C)the execution, delivery and performance by it of this Amendment and the
consummation of the transactions contemplated hereby do not and will not require
any registration with, consent, or approval of, or notice to, or any other
action with or by, any third party, including, without limitation, any
Governmental Body, other than registrations, consents, approvals, notices or
other actions that have been obtained and that are still in force and effect
where the failure to obtain the foregoing has or could reasonable expected to
have a Material Adverse Effect;
(D)such Borrower has all requisite power and authority to enter into this
Amendment and to carry out the transactions contemplated by, and perform its
obligations under, the Credit Agreement as amended by this Amendment, and the
Other Documents;
(E)this Amendment, and the performance of the Credit Agreement, as amended
hereby, and the Other Documents, has been duly authorized, executed and
delivered by all necessary action by such Borrower, and upon execution by the
parties set forth on the signature lines below, this Amendment will constitute
the legal, valid and binding obligation of such Borrower, enforceable against it
in accordance with the terms hereof;
(F)such Borrower has no existing claims or causes of action against the Agents
or any of the Lenders in connection with the Credit Agreement, the Other
Documents or the Obligations;
(G)each of the Collateral Documents, and all of the Liens and security interests
granted thereunder, do and shall continue to secure the payment of all
Obligations as set forth in such





--------------------------------------------------------------------------------





Collateral Documents, and constitute valid and perfected Liens and security
interests with the priorities set forth in the Collateral Documents and the
Intercreditor Agreements; and
(H)the execution, delivery, and performance by such Borrower of this Amendment
and the transactions contemplated hereby do not and will not (A) violate any
provision of federal, provincial, state, or local law or regulation applicable
to such Borrower, any other Loan Party, or any of their Subsidiaries, or any
injunction, restraining order, writ, order, judgment, or decree of any court or
other Governmental Body binding on such Borrower, any other Loan Party or any of
their Subsidiaries, where such violation has or could reasonably be expected to
have a Material Adverse Effect, (B) violate any provisions of the Organizational
Documents of such Borrower, any other Loan Party or any of their Subsidiaries,
(C) conflict with, result in a breach of, or constitute (with due notice or
lapse of time or both) a default under any Material Contract of such Borrower,
any other Loan Party or any of their Subsidiaries where any such conflict,
breach or default has or could individually or in the aggregate reasonably be
expected to have a Material Adverse Effect, (D) result in or require the
creation or imposition of any Lien of any nature whatsoever upon any assets of
such Borrower or any other Loan Party, other than Permitted Encumbrances, or (E)
require any approval of any holders of Equity Interests of such Borrower or any
other Loan Party, or any approval or consent of any Person under any Material
Contract of such Borrower or any other Loan Party, other than consents or
approvals that have been obtained and that are still in force and effect and
except, in the case of Material Contracts, for consents or approvals, the
failure to obtain could not individually or in the aggregate reasonably be
expected to have a Material Adverse Effect.
(g)Severability. Any provision of this Amendment held by a court of competent
jurisdiction to be invalid or unenforceable shall not impair or invalidate the
remainder of this Amendment.
(h)Counterparts; Electronic Signatures. This Amendment may be executed in any
number of counterparts, each of which shall be an original, and all of which,
when taken together, shall constitute one agreement. Delivery of an executed
signature page of this Amendment by facsimile transmission or scanned electronic
transmission shall be effective as delivery of a manually executed counterpart
hereof.
(i)Governing Law. This Amendment and all matters relating hereto shall, in
accordance with Section 5-1401 of the General Obligations Law of the State of
New York, be governed by and construed in accordance with the laws of the State
of New York.
(j)Release. Each Borrower, on behalf of itself, the other Loan Parties and their
Affiliates, hereby acknowledges and agrees that it does not have any defenses,
counterclaims, offsets, cross-complaints, claims or demands of any kind or
nature whatsoever that can be asserted to reduce or eliminate all or any part of
the liability of such Borrower and the other Loan Parties to repay the Lenders
as provided in this Amendment, the Credit Agreement and the Other Documents or
to seek affirmative relief or damages of any kind or nature from any Agent or
Lender party hereto. Each Borrower, on behalf of itself, the Other Loan Parties
and their Affiliates, hereby voluntarily and knowingly releases and forever
discharges the Agent and the Lenders party hereto and Agent’s and each Lender
party hereto’s predecessors, agents, employees, successors and assigns, from any
and all possible claims, demands, actions, causes of action, damages, costs, or
expenses, and liabilities whatsoever, of every kind, nature and character
whatsoever, whether known or unknown, anticipated or unanticipated, suspected or
unsuspected, fixed, contingent, or conditional, at law or in equity, originating
in whole or in part on or before the date this Amendment is fully executed,
which any Borrower, the other Loan Parties, and their Affiliates may now or
hereafter have against any Agent or Lender party hereto in their capacities as
such, and any Agent’s or any Lender party hereto’s predecessors, agents,
employees, successors and assigns, if any, in their capacities as such, and
irrespective of whether any such claims arise out of contract, tort, violation
of law or regulations, or otherwise, including, without limitation, the exercise
of any rights and remedies under this Amendment, the Credit Agreement or Other
Documents, and negotiation and execution of this Amendment.





--------------------------------------------------------------------------------





(k)Complete Agreement. This Amendment, the Credit Agreement and the Other
Documents represent the final agreement among the parties and may not be
contradicted by evidence of prior, contemporaneous or oral agreements of the
parties.
(l)Headings. Section and Subsection headings in this Amendment are included
herein for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose or be given any substantive effect.


[Remainder of page intentionally left blank]







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.


 
NEW ENTERPRISE STONE &
LIME CO., INC.


By: /s/ Albert L. Stone
Name:Albert L. Stone
Title:Executive Vice President, Chief Financial Officer & Treasurer
 
 
 
ASTI TRANSPORTATION
SYSTEMS, INC.
EII TRANSPORT INC.
GATEWAY TRADE CENTER INC.
PRECISION SOLAR CONTROLS INC.
PROTECTION SERVICES INC.
SCI PRODUCTS INC.
WORK AREA PROTECTION CORP.


By: /s/ Paul I. Detwiler, III
Name:Paul I. Detwiler, III
Title:Vice President, Secretary & Treasurer
 
 
[Signatures continue on next page.]














--------------------------------------------------------------------------------





[Signatures continued from previous page.]
 
 
 
PNC BANK, NATIONAL ASSOCIATION, as the Administrative Agent, the Collateral
Agent and a Lender


By: /s/Glenn D. Kreutzer
Name:Glenn D. Kreutzer
Title:Vice President
 
 
[Signatures continue on next page.]








--------------------------------------------------------------------------------







[Signatures continued from previous page.]
 
 
 
WELLS FARGO BANK, NATIONAL ASSOCIATION, as the Syndication Agent and a Lender


By: /s/Greg Feldmus
Name: Greg Feldmus
Title: Duly Authorized Signer
 
 
[Signatures continue on next page.]








--------------------------------------------------------------------------------







[Signatures continued from previous page.]
 
 
 
ALOSTAR BANK OF COMMERCE, as a Lender


By: /s/Daryn Veney
Name: Daryn Veney
Title: Vice President
 
 








